Case 1:21-cv-23158-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 1 of 13




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  FABIOLA MUNOZ,

              Plaintiff,
  v.

  OIKOS NORTH, LLC and JERRY &
  JOE’S PIZZA, INC.,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, FABIOLA MUNOZ, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues OIKOS NORTH, LLC and JERRY &

  JOE’S PIZZA, INC. (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES, AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42 U.S.C.

  § 12181, et seq.

         4.         Plaintiff, FABIOLA MUNOZ, is an individual over eighteen (18) years of age, with

  a residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.         At all times material, Defendant, OIKOS NORTH, LLC, owned and operated a
Case 1:21-cv-23158-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 2 of 13




  commercial retail center at 4751 Palm Avenue, Hialeah, Florida 33012 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in the place of public

  accommodation in Miami-Dade County, Florida.

          6.       At all times material, Defendant, OIKOS NORTH, LLC, was a Florida Limited

  Liability Company, organized under the laws of the State of Florida, with its principal place of

  business in Miami, Florida.

          7.       At all times material, Defendant, JERRY & JOE’S PIZZA, INC., owned and

  operated a commercial restaurant at 4799 Palm Avenue, Hialeah, Florida 33012 1 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in the place of public

  accommodation in Miami-Dade County, Florida. Defendant, JERRY & JOE’S PIZZA, INC.,

  holds itself out to the public as “Jerry & Joe’s Pizza.”

          8.       At all times material, Defendant, JERRY & JOE’S PIZZA, INC., was a Florida

  Profit Corporation, incorporated under the laws of the State of Florida, with its principal place of

  business in Hialeah, Florida.

          9.         Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                         FACTUAL ALLEGATIONS

          10.      Although over twenty-nine (29) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

          11.      Congress provided commercial businesses one and a half years to implement the


  1
   This address is located within the commercial retail center owned and operated by landlord Defendant, OIKOS
  NORTH, LLC, located at 4751 Palm Avenue, Hialeah, Florida 33012.

                                                         2
Case 1:21-cv-23158-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 3 of 13




  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

         12.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         13.     Plaintiff, FABIOLA MUNOZ, is an individual with disabilities as defined by and

  pursuant to the ADA. FABIOLA MUNOZ uses a wheelchair to ambulate. FABIOLA MUNOZ is

  a paraplegic with a fracture of her T-12 that causes loss of use to her lower extremities. She is

  limited in her major life activities by such, including but not limited to walking and standing.

         14.     Defendant, OIKOS NORTH, LLC, owns, operates and oversees the Commercial

  Property, its general parking lot and parking spots.

         15.     The subject Commercial Property is open to the public and is located in Miami-

  Dade County, Florida.

         16.     The individual Plaintiff visits the Commercial Property and business located within

  the Commercial Property, regularly, to include a visit to the Commercial Property and business

  located within the Commercial Property on or about July 7, 2021 encountering multiples ADA

  violations that directly affected her ability to use and enjoy the Commercial Property and the

  business located therein. She often visits the Commercial Property in order to avail herself of the

  goods and services offered there, and because it is approximately twenty-six (26) miles from her

  residence. She plans to return to the Commercial Property and the business located therein within

  two (2) months from the filing date of the complaint. More specifically Plaintiff intends to revisit

  on or before October 23, 2021.



                                                   3
Case 1:21-cv-23158-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 4 of 13




         17.     Plaintiff resides nearby in a the same County and the same state as the Commercial

  Property and the business located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the business located within the Commercial Property for

  the intended purposes because of the proximity to her home and other businesses that she frequents

  as a patron, and intends to return to the Commercial Property and the business located within the

  Commercial Property within two (2) months from the filing of this Complaint. More specifically

  Plaintiff intends to revisit on or before October 23, 2021.

         18.     The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue her patronage and use of the commercial premise and business located therein.

         19.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and the business located within the Commercial Property. The

  barriers to access at Defendants’ Commercial Property, and the business located within the

  Commercial Property have denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and have endangered her safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, FABIOLA MUNOZ, and others

  similarly situated.

         20.     Defendants, OIKOS NORTH, LLC and JERRY & JOE’S PIZZA, INC., own and

  operate a place of public accommodation as defined by the ADA and the regulations implementing

  the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, OIKOS NORTH, LLC and JERRY &

  JOE’S PIZZA, INC., are responsible for complying with the obligations of the ADA. Defendants,



                                                   4
Case 1:21-cv-23158-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 5 of 13




  OIKOS NORTH, LLC and JERRY & JOE’S PIZZA, INC., own and operate a business and place

  of public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. The place of public accommodation that Defendants, OIKOS

  NORTH, LLC and JERRY & JOE’S PIZZA, INC., own and operate is located at 4751 Palm

  Avenue, Hialeah, Florida 33012.

         21.     Plaintiff, FABIOLA MUNOZ, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff has

  reasonable grounds to believe that she will continue to be subjected to discrimination at the

  Commercial Property, and businesses located within the Commercial Property, in violation of the

  ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only to

  avail herself of the goods and services available at the Commercial Property, and business located

  within the Commercial Property, but to assure herself that the Commercial Property and business

  located within the Commercial Property are in compliance with the ADA, so that she and others

  similarly situated will have full and equal enjoyment of the Commercial Property, and business

  located within the Commercial Property without fear of discrimination.

         22.     Defendant, OIKOS NORTH, LLC, as landlord and owner of the Commercial

  Property, and JERRY & JOE’S PIZZA, INC., as tenant and owner and operator of the business,

  are jointly and severally responsible and liable for all ADA violations listed in this Complaint.

         23.     Defendants have discriminated against the individual Plaintiff by denying her

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the



                                                   5
Case 1:21-cv-23158-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 6 of 13




  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                   COUNT I – ADA VIOLATIONS
                                    AS TO OIKOS NORTH, LLC

         24.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  23 above as though fully set forth herein.

          25.      Defendant, OIKOS NORTH, LLC, has discriminated, and continue to discriminate,

  against Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by

  January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts

  of $500,000 or less). A list of the violations that Plaintiff encountered during her visit to the

  Commercial Property, include but are not limited to, the following:

                A. Parking Lot and Accessible Route

 i. The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

    located on an excessive slope. Violation: Some of the accessible parking spaces are located on a

    slope in violation of Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA Standards,

    whose resolution is readily achievable.

ii. The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

    aisles are located on an excessive slope. Violation: Some of the accessible parking space access

    aisles are located on a slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the

    2010 ADA Standards, whose resolution is readily achievable.

iii. The Plaintiff had difficulty travel to the building from parking lot. Violation: There is currently

    no existing accessible route to help persons with disabilities safely maneuver through the parking

    facility violating Section 4.3.7, 4.7.2 of the ADAAG and Section 206.2, 403.3, 406 of the 2010

    ADA Standards, whose resolution is readily achievable.




                                                     6
Case 1:21-cv-23158-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 7 of 13




                             COUNT II – ADA VIOLATIONS
                AS TO OIKOS NORTH, LLC AND JERRY & JOE’S PIZZA, INC.

         26.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  23 above as though fully set forth herein.

         27.       Defendants, OIKOS NORTH, LLC AND JERRY & JOE’S PIZZA, INC., have

  discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

  inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

  has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

  Plaintiff encountered during her visit to the Commercial Property, include but are not limited to,

  the following:

               A. Access to Goods and Services

 i. The seating provided at the facility does not comply with the standards prescribed in Section

    4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose resolution is

    readily achievable.

               B. Cashier Counter

 i. The cashier counter is mounted above the required height. Violation: Counter is mounted over

    36” above the finished floor violating Section 7.2 of the ADAAG and Section 904.4.1 of the

    2010 ADA Standards, whose resolution is readily achievable.

               C. Public Restroom

 i. The Plaintiff could not enter the restroom area without assistance, as the required door clear

    width is not provided. Violation: Doorway opening does not have the required clear width

    violating Section 4.13.5 of the ADAAG and Section 404.2.3 of the 2010 ADA Standards, whose

    resolution is readily achievable.

ii. The Plaintiff could not locked the restroom without assistance, as the door has a non-compliant


                                                     7
Case 1:21-cv-23158-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 8 of 13




     hardware. Violation: Non-compliant door locking hardware, requiring grasping and turning of

     the wrist to operate, violating Section 4.13.9 of the ADAAG and Section 404.2.7 of the 2010

     ADA Standards, whose resolution is readily achievable.

iii. The Plaintiff could not enter the restroom without assistance, as the door has a non-compliant

     hardware. Violation: Non-compliant knob-type door hardware, requiring grasping and turning

     of the wrist to operate, violating Section 4.13.9 of the ADAAG and Section 404.2.7 of the 2010

     ADA Standards, whose resolution is readily achievable.

iv. The Plaintiff could not use the toilet without assistance, as it is mounted outside the required

     distance from the side wall. Violation: Water closet is mounted in a non-compliant distance from

     the sidewall. Sections 4.16.2 of the ADAAG and Sections 604.2 of the 2010 ADA Standards,

     whose resolution is readily achievable.

 v. The Plaintiff could not use the toilet without assistance, as it flush control is mounted towards

     the wall side. Violation: Water closet flush control is not mounted on the open side of the water

     closet. Sections 4.16.5 of the ADAAG and Sections 604.6 of the 2010 ADA Standards, whose

     resolution is readily achievable.

vi. The Plaintiff could not use the restroom without assistance, as the required clear floor space was

     not provided due to the dimensions. Violation: Compliant clear floor space is not provided in the

     restroom, violating Sections 4.2.3 and 4.22.3 of the ADAAG and Sections 304.3 and 603.2 of

     the 2010 ADA Standards.

vii. The Plaintiff could not transfer to the toilet without assistance, as the side grab bar and the rear

     grab bar are missing. Violation: The grab bars do not comply with the requirements prescribed

     in Section 4.16.4 and Figure 29 of the ADAAG and Sections 604.5 and 609 of the 2010 ADA

     Standards, whose resolution is readily achievable.



                                                     8
 Case 1:21-cv-23158-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 9 of 13




viii. The Plaintiff could not transfer to the toilet without assistance, as the required clear floor space

      was not provided. Violation: Restroom does not provide the required accessible water closet

      clear floor space. Section 4.16.2 of the ADAAG and Sections 604.3.1 of the 2010 ADA

      Standards.

 ix. The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

      clearance on the pull side of the door is not provided. Violation: Lavatory encroaches over the

      restroom door not providing the required maneuvering clearance violating Section 4.13.6 of the

      ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

      achievable.

  x. The Plaintiff could not use the lavatory without assistance, as does not provide knee clearance.

      Violation: Lavatory does not provide the required knee clearance above the finished floor to

      bottom leading edge of fixture at 8" horizontal projection. Section 4.19.2 of the ADAAG and

      Section 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 xi. The Plaintiff had difficulty to use the mirror, as it is mounted too high. Violation: The mirror

      provided in the restroom is in violation of the requirements in Section 4.19.6 of the ADAAG and

      Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

xii. The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

      wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

      4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is readily

      achievable.

xiii. The Plaintiff could not use the lavatory without assistance, as faucets required tight grasping.

      Violation: Lavatory knob-type faucet requires pinching and tight grasping to operate. Section

      4.19.5 of the ADAAG and Section 606.4 of the 2010 ADA Standards, whose resolution is readily



                                                      9
Case 1:21-cv-23158-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 10 of 13




     achievable.

xiv. The Plaintiff could not use the paper towel dispenser without assistance, as it is not mounted at

     the required location. Violation: The paper towel dispenser is not mounted in accordance with

     Section 4.2.5 of the ADAAG and Section 308.2.1 of the 2010 ADA Standards, whose resolution

     is readily achievable.

                                 RELIEF SOUGHT AND THE BASIS

           28.     The discriminatory violations described in Counts I and II of this Complaint are not

   an exclusive list of the Defendants’ ADA violations. Plaintiff requests an inspection of the

   Defendants’ places of public accommodation in order to photograph and measure all of the

   discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

   timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

   by virtue of the barriers' presence, which prevented Plaintiff, FABIOLA MUNOZ, from further

   ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

   Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

   with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and the

   remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

   representatives pursuant to Federal Rule of Civil Procedure 34.

           29.     The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ building(s),

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and



                                                     10
Case 1:21-cv-23158-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 11 of 13




  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         30.      Defendants have discriminated against the individual Plaintiff by denying her

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         31.      Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

         32.      Defendants are required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested



                                                     11
Case 1:21-cv-23158-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 12 of 13




  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         33.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendants.

         34.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operates its

  businesses, located at and/or within the commercial property located at 4751 Palm Avenue,

  Hialeah, Florida 33012, the exterior areas, and the common exterior areas of the Commercial

  Property and businesses located within the Commercial Property, to make those facilities readily

  accessible and useable to the Plaintiff and all other mobility-impaired persons; or by closing the

  facility until such time as the Defendants cure the violations of the ADA.

                 WHEREFORE, The Plaintiff, FABIOLA MUNOZ, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be



                                                   12
Case 1:21-cv-23158-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 13 of 13




  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: September 1, 2021


                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                dperaza@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                      13
